In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent plumbing board denying petitioner a master plumber’s license, the appeal is from a judgment of the Supreme Court, Westchester County, entered February 2, 1981, which dismissed the proceeding upon the ground that it was time barred. Judgment affirmed, with $50 costs and disbursements, for reasons set forth by Justice Daronco at Special Term (see, also, Matter of Express Limousine Serv. v Hennessy, 72 AD2d 864; Matter of Davis v Kingsbury, 30 AD2d 944, affd 27 NY2d 567). Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.